Citation Nr: 1801809	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  16-25 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include depressed mood, anxiety, and a history of psychotic and dissociative symptoms. 

2.  Whether new and material evidence has been received to reopen the claim for service connection for depression. 


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Board has expanded the claim for PTSD to include a claim for any psychiatric disorder reasonably raised by the Veteran's statements and the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this regard, the VA treatment records also show diagnoses of depressive disorder.  However, as service connection for depressive disorder was previously denied in an October 1996 rating decision, the claim cannot be considered on the merits unless new and material evidence is received to reopen it.  See 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

The Veteran testified at a hearing before the undersigned in November 2017.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

This case must be remanded for further development, as specified below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

At the November 2017 hearing, the Veteran stated that she was hospitalized for a psychiatric condition in 1991 at the Dr. Fred Gross Christian Therapy program in Anaheim, California.  Reasonable efforts should be made to obtain records of this hospitalization.

The claims file includes an April 2017 letter from the Social Security Administration (SSA) regarding Supplemental Security Income (SSI).  The AOJ should determine whether the Veteran is in receipt of SSA disability benefits.  If so, appropriate efforts must be made to obtain all records associated with her SSA disability claim. 

A supplemental VA medical opinion is also warranted addressing the issue of whether the Veteran has a current psychiatric disorder other than PTSD medically linked to her in-service symptoms, as documented in the service treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send appropriate notice to the Veteran of the requirements for reopening a claim with new and material evidence. 

2. Request the Veteran to identify any private psychiatric treatment records.  She should also be asked to authorize the release of records from the Dr. Fred Gross Christian Therapy program in Anaheim, California pertaining to a 1991 hospitalization.  Appropriate efforts must be made to obtain these records if she has adequately identified them and authorized their release.  She should also be invited to submit these records herself. 

3. Determine whether the Veteran is in receipt of SSA disability benefits.  If so, make appropriate efforts to obtain all records associated with her SSA disability claim.

4. Add to the file any outstanding VA treatment records dated since October 2015. 

5. Then, request the examiner who performed the January 2016 VA examination to render a supplemental opinion, as specified below.  If that examiner is not available or an opinion cannot be obtained from the examiner within a reasonable time frame, the opinion may be provided by a different medical professional. 

The examiner should opine as to whether it is at least as likely as not (50% probability or more) that the Veteran has a current psychiatric disorder distinct from PTSD that is medically linked to her symptoms during active service (i.e. there is a causal relationship), as documented in the service treatment records, including nervousness, anxiety, and "malaise" suspected to be secondary to anxiety and depression.  See, e.g., Entries Dated January 1977, February 1977, May 1977, and February 1978. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

6. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal. If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




